DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, Steen in view of Gentile teaches all of the limitations of claim 1-4 shown below. But, Steen, Gentile, nor any other prior art of record as a combination teaches wherein the rigid hermetic container is provided with two interfaces thereon, and the two interfaces are connected to the pressure regulation valve I and the pressure regulation valve II through a pneumatic joint I and a pneumatic joint II, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al (US 10,405756) in view of Gentile et al (US 10,391030). 

Per claim 1, Steen teaches an afterload device for ex situ heart perfusion, comprising an energy storage module, a pressure regulation module (Fig. 1 teaches afterload device for beating heart during cardiac examination which simulates the afterload of the heart generated by the body itself and [two flow rate regulators, wherein the energy storage module comprises a flexible container and a rigid hermetic container filled with compressible media, the flexible container is placed in the inner cavity of the rigid hermetic container and connected to the two flow rate regulators via a conduit]; and the pressure regulation module comprises two pressure regulation valves and a compressible-medium source, wherein the two pressure regulation valves are in communication with the rigid hermetic container, and the one with a lower preset pressure value in the two pressure regulation valves is connected to the compressible-medium source (Fig. 1 further teaches a flexible tube 24 inserted inside a rigid cylinder 22, the elastic tube ends 26 and 28 being sealed to the outer surface of the rigid tube, thereby forming a closed space 30 between the rigid tube 22 and the elastic tube 24 to provide pressure. The rigid tube 22 is equipped with a side opening 32 connected to a control tube 34, such that the annular space with compressible medium is connected to a reservoir 36 via valve 38 and a restriction valve 40. The reservoir, control tube and annular space 30 are equipped with a medium at a desired pressure that will expand the elastomeric tube 24 such that the tube will substantially fill and close the inner space of the rigid tube 22, the flow of medium from the reservoir to the annular space occurring unimpeded. The reservoir provides a predetermined pressure corresponding to a diastolic pressure similar to the claimed invention (Fig. 1, col. 6, lines 13-63 and col. 7, lines 1-32).  
But, Steen doesn’t explicitly teach two flow regulators, different energy storage modules for both, wherein the energy storage module is an elastic or flexible tube arranged inside the rigid tube, forming a closed annular space containing a compressible medium, one side of the rigid tube is connected to the aorta via a tube connector and the flexible container is placed within the lumen of the rigid closed container and connected to the flow rate regulator via tubing. 
However, in order to simulate the impedance of the heart aorta and blood vessels, the provision of flow rate regulators in the two lines in the flow into and out of the storage module is a conventional known practice. To further support this, in an analogous art, Gentile teaches a device for containing and discharging liquids under controller pressure (abstract). Gentile further in Fig. 1 teaches, inner bag 3 placed inside the outer volume 13 between which is formed a compression chamber 16 comprising a gas, which is flexible and sealed, not only suitable for containing biological fluid, but also having a port 7 filled with biological liquid and a discharge port 8. The two ports are in sealed fixed connection with the filling inlet 9 and the discharge outlet 10, respectively of the outer volume which is also referred to as a rigid casing. The bag 3 is compressed and the liquid is emptied when the discharge gas G is injected into the compression chamber 16 via the injection port 17 through a filling tube 9 and 11. See Fig. 1 and 8. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Steen to use the flow rate regulators and compressible medium source to adjust pressure as taught by Gentile. The rationale would be to facilitate the simulation of the normal mode of operation of the heart

	Per claim 2, Steen in view of Gentile teaches wherein the flexible container comprises at least has two interfaces, and the two interfaces are respectively sealingly connected to two openings on the rigid hermetic container through a conduit (See Gentile Fig. 1, flexible container 3 having two interfaces and connected to two openings of the rigid container 13.  

	Per claim 3, Steen in view of Gentile teaches wherein the two flow rate regulators located outside the rigid hermetic container are respectively installed on an inlet conduit and an outflow conduit, and the inlet conduit and the outflow conduit are connected to the two interfaces of the flexible container through a joint I and a joint II, respectively (Fig. 1 of Gentile and rejection of claim 1 above).  

	Per claim 4, Steen in view of Gentile teaches wherein the two pressure regulation valves are respectively a pressure regulation valve I and a pressure regulation valve II (see rejection of claim 1). But, Steen in view of Gentile doesn’t explicitly teach a set pressure value of the pressure regulation valve I is smaller than a set pressure value of the pressure regulation valve II.
	Steen in view of Gentile in rejection of 1 above teaches having pressure regulation and pressure values. Therefore, examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to have regulation value 1 set to a smaller pressure value. The rationale would be that it’s well-known in the art that diastolic pressure of the heart is smaller than its systolic pressure in one cardiac cycle, so in order to simulate the normal mode of the heart, it’s necessary to make the value of the pressure valve regulating the diastolic pressure smaller than the value of the pressure value regulating the systolic pressure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hassanein et al (US 2015/0342177) Fig. 1 and 3A and paragraph 0380 and 489.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685